DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5-9, 11-14, 16-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 though the prior art teaches an electronic equipment, comprising a processor, a communication control chip, a direct charging control switch, one or more charging chips, a physical charging interface and a battery, the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
determining that the charger is a preset charger if the charger supports the preset direct charging protocol and the Qualcomm QC protocol; 
determining that the charger is a high-voltage charger if the charger does not support the preset direct charging protocol but supports the Qualcomm QC protocol; and 
determining that the charger is an ordinary charger if the charger does not support the preset direct charging protocol and the Qualcomm QC protocol.  

Regarding claim 8 though the prior art teaches a charger, comprising: a rectification control chip, a communication control chip and a physical charging interface, to receive an +encrypted charging control instruction, decrypt the encrypted charging control instruction, the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein the preset charger is a charger that supports a preset direct charging protocol and a Qualcomm QC protocol.

Regarding claim 14 though the prior art teaches a charging method for use with an electronic equipment, the method comprising determining, by a processor, a type of a charger coupled with a physical charging interface through a communication control chip and one or more charging chips; setting, by the processor, a direct charging control switch to an ON state when the charger is a preset charge; detecting whether the charger supports a preset direct charging protocol; detecting whether the charger supports a Qualcomm QC protocol, the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
determining that the charger is a preset charger if the charger supports the preset direct charging protocol and the Qualcomm QC protocol; 
determining that the charger is a high-voltage charger if the charger does not support the preset direct charging protocol but supports the Qualcomm QC protocol; and 
determining that the charger is an ordinary charger if the charger does not support the preset direct charging protocol and the Qualcomm QC protocol.

Claims 2, 3, 5-7, 9, 11-13, 16-17 and 19 is/are dependent of claim 1, 8 and 14 and are allowable for the same reasons as claim 1, 8 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859